NIGRO, Justice,

dissenting.

I respectfully dissent. The Commonwealth should not have to establish that manufacturing, packaging and/or other paraphernalia was present in the subject premises to find a significant relationship existed. The language of 42 Pa.C.S. § 6801(a)(6)(i)(C) provides for forfeiture of real property “used or intended to be used, ... in any manner or part, to commit, or facilitate the commission of, a violation of the Controlled Substance, Drug, Device, and Cosmetic Act ...” In this case the evidence established that more than one drug transaction occurred from the forfeited real estate. The home was clearly used as the base of a drug trafficking operation and served to facilitate distribution of cocaine within the language of the Forfeiture Act. I find as a matter of law there is a significant relationship between the residence and the drug sales. Accordingly, the property should be forfeited.
CASTILLE,J., joins this dissenting opinion.